
	
		II
		112th CONGRESS
		1st Session
		S. 1877
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Casey (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Abuse Prevention and Treatment Act to
		  require mandatory reporting of incidents of child abuse or neglect, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Speak Up to Protect Every Abused
			 Kid Act.
		2.Child abuse and
			 neglectSection 3(2) of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended to
			 read as follows:
			
				(2)the term
				child abuse or neglect means, at a minimum—
					(A)any recent act or
				failure to act, on the part of a parent or caretaker, that results in death,
				serious physical or emotional harm, or sexual abuse or exploitation, or an act
				or failure to act that presents an imminent risk of serious harm; or
					(B)any deliberate
				act, on the part of an individual other than a parent or caretaker, that
				results in death, serious physical or emotional harm, or sexual abuse or
				exploitation, or that presents an imminent risk of serious harm to a
				child.
					.
		3.Educational
			 campaigns and trainingThe
			 Child Abuse Prevention and Treatment Act is amended by inserting after section
			 103 (42 U.S.C. 5104) the following:
			
				103A.Educational
				campaigns and training
					(a)In
				generalThe Secretary shall
				make grants to eligible entities to carry out educational campaigns and provide
				training regarding State laws for mandatory reporting of incidents of child
				abuse or neglect.
					(b)Guidance and
				information on best practicesThe Secretary shall develop and disseminate
				guidance and information on best practices for—
						(1)educational campaigns to educate members of
				the public about—
							(A)the acts and omissions that constitute
				child abuse or neglect under State law;
							(B)the
				responsibilities of adults to report suspected and known incidents of child
				abuse or neglect under State law; and
							(C)the ways in which
				adults can respond to help children and families without such reporting in a
				case in which the circumstances do not constitute child abuse or neglect under
				State law but the child or family needs assistance to prevent such
				circumstances from deteriorating so as to constitute child abuse or neglect;
				and
							(2)training programs
				to improve such reporting by adults, with a focus on adults who work with
				children in a professional or volunteer capacity.
						(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. In determining whether to make a
				grant under this section, the Secretary shall determine whether the educational
				campaign or training proposed by the entity uses practices described in the
				guidance and information developed under subsection (b).
					(d)Use of
				fundsAn entity that receives a grant under this section shall
				use the funds made available through the grant to carry out an educational
				campaign, or provide training, described in subsection (b).
					(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2012 and $10,000,000 for each of
				fiscal years 2013 through
				2016.
					.
		4.Grants to States
			 for child abuse or neglect prevention and treatment programsSection 106(b)(2)(B) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)) is amended by striking
			 (B) an assurance and all that follows through clause (i), and
			 inserting the following:
			
				(B)an assurance in
				the form of a certification by the Governor of the State that the State has in
				effect and is enforcing a State law, or has in effect and is operating a
				statewide program, relating to child abuse and neglect that includes—
					(i)provisions or
				procedures for an individual to report suspected or known incidents of child
				abuse or neglect to a State child protective service agencies or to law
				enforcement agencies, which shall include a State law for mandatory reporting
				of such incidents, to either type of agency, by any
				adult;
					.
		5.Approaches and
			 techniques to improve reporting
			(a)EligibilitySection
			 107(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5107c(b)) is
			 amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (A), by striking and at the end; and
					(B)by adding at the
			 end the following:
						
							(C)train adults who
				work with children in a professional or volunteer capacity, to report suspected
				and known incidents of child abuse or neglect under State law;
				and
							;
				and
					(2)in paragraph (5),
			 by inserting before the period and the training described in paragraph
			 (4)(C).
				(b)State task
			 force studySection 107(d) of such Act (42 U.S.C. 5107c(e)(2)) is
			 amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)in paragraph (2),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(3)evaluate the
				State's efforts to train adults who work with children in a professional or
				volunteer capacity, to report suspected and known incidents of child abuse or
				neglect under State
				law.
						.
				(c)Adoption of
			 recommendationsSection
			 107(e)(1) of such Act (42 U.S.C. 5107c(e)(1)) is amended—
				(1)in subparagraph (B), by striking
			 and at the end;
				(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(D)experimental,
				model, and demonstration programs for testing innovative approaches and
				techniques that may improve reporting of and response to suspected and known
				incidents of child abuse or neglect by adults to the State child protective
				service agencies or to law enforcement
				agencies.
						.
				6.General program
			 grantsSection 108 of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended by adding
			 at the end the following:
			
				(f)Mandatory
				reportingTo be eligible to receive any form of financial
				assistance under this title, a State shall include in the corresponding plan or
				application an assurance that the State has in effect a State law for mandatory
				reporting described in section
				106(b)(2)(B)(i).
				.
		7.ReportsSection 110 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the
			 following:
			
				(e)Report on State
				mandatory reporting laws
					(1)StudyNot
				later than 4 years after the date of enactment of the Speak Up to Protect Every
				Abused Kid Act, the Secretary shall collect information on and otherwise study
				the efforts of States relating to State laws for mandatory reporting of
				incidents of child abuse or neglect, in order to—
						(A)assess the
				implementation of the amendments made by that Act; and
						(B)provide an update
				on—
							(i)implementation of
				State laws for mandatory reporting described in section 106(b)(2)(B)(i);
				and
							(ii)State efforts to
				improve reporting on, and responding to reports of, child abuse or
				neglect.
							(2)ReportNot
				later than 4 years after that date of enactment, the Secretary shall submit to
				the appropriate committees of Congress a report containing the findings of the
				study.
					.
		8.Community-based
			 grantsSection 204 of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—
			(1)in paragraph
			 (11), by striking and at the end;
			(2)in paragraph
			 (12), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(13)an assurance
				that the State has in effect a State law for mandatory reporting described in
				section
				106(b)(2)(B)(i).
					.
			9.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), this Act takes
			 effect on the date of enactment of this Act.
			(b)Mandatory
			 reporting requirementsThe
			 amendments made by sections 4, 5(a), 6, and 8 shall apply to the corresponding
			 plans and applications submitted after the date that is 2 years after the date
			 of enactment of this Act.
			
